24 So. 3d 795 (2009)
Douglas NELSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-3840.
District Court of Appeal of Florida, Fifth District.
December 31, 2009.
Douglas Nelson, Jasper, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the judgments and sentences in cases number 05-2008-CF-010576-A and 05-2008-CF-010577-A in the Circuit Court for the Eighteenth Judicial Circuit in and for Brevard County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, SAWAYA, and LAWSON, JJ., concur.